DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limiations:

A removable pouch assembly, comprising: a pouch defining an inner volume, said pouch comprising: first and second pouch attachment points made of an electrically-conductive material; a first conductive connection member coupled to a first zipper; tape and electrically coupled to a first conductive connector; a second conductive connection member coupled to a second zipper tape and electrically coupled to a second conductive connector; said first conductive connector electrically coupled to said  first pouch attachment point; said  second conductive connector electrically coupled to said second pouch attachment point; and a metal zipper pull coupled to said first and second zipper tapes; a connector assembly comprising two inner member attachment points made of electrically-conductive material and electrically coupled to each other, wherein said connector assembly couples said  first pouch attachment point to one of said two inner member attachment points and said  second pouch attachment point to the other of said  two inner member attachment points; and a light assembly including a housing having a power source and; at least one light electrically coupled to said  power source, a first electrically-conductive attachment member coupled to said housing, said  first electrically-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANABEL TON/Primary Examiner, Art Unit 2875